U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 1 (Mark One) [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 000-52684 PROGRESSIVE TRAINING, INC. (Name of small business issuer in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17337 Ventura Boulevard, Suite 208, Encino, California (Address of principal executive offices) (Zip Code) (818)784-0040 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered:NoneName of each exchange on which registered:N/A Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [_]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [_]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No [] Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Check whether the issuer is a “shell company” as defined in Rule 12b-2 of the ActYes [] No [X] The aggregate market value of the registrant's common stock held by non-affiliates of the registrant on May 31, 2009, the last business day of the registrant's most recently completed fiscal year was $ 105,000, (based on the closing sales price of the registrant's common stock on that date). At August 17, 2009, the registrant had 5,280,000 shares of Common Stock, $0.0001 par value, issued and outstanding. Documents incorporated by reference:None EXPLANATORY NOTE: We are filing this Amendment to our Form 10-K for the fiscal year ended May 31, 2009 (the “Original Annual Report”) in order to revise the certifications to comply with SEC rules.Except for the revised certifications, this Form 10-K/A has not been updated to reflect events that occurred after August 31, 2009, the filing date of the Original Annual Report.Accordingly, this Form 10-K/A should be read in conjunction with the Original Annual Report. PART II OTHER INFORMATION ITEM 6. EXHIBITS Certification of CEO and CFO Pursuant to Securities Exchange Act Rules 13a-14 and 15d-14, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROGRESSIVE TRAINING, INC. (Registrant) Dated: September 7, 2010 /s/ Buddy Young Buddy Young, President, Chief Executive Officer and Chief Financial Officer
